Title: From Benjamin Franklin to Deborah Franklin, 5 April 1757
From: Franklin, Benjamin
To: Franklin, Deborah


Franklin and his son left Philadelphia on Monday, April 4, but they did not reach New York until the morning of the 8th. Then began a long period of frustrating delay until the packet on which they sailed weighed anchor off Sandy Hook on June 20. The movements of members of the Franklin family during this interval appear so confusing that a chronology may be useful.

April 4: Leave Philadelphia; arrive at Trenton “well before Night.”
April 5: Leave Trenton; probably spend night at Brunswick; roads very bad.
April 6: Arrive at Woodbridge.
April 7: Arrive at Elizabeth Town; dine with Governor Belcher.
April 8: Arrive at New York in the morning.
April 8 to about May 7: Benjamin and William Franklin in New York. Deborah and Sally come to Woodbridge toward the end of this period. Loudoun records conversations with Franklin on April 9(?), 15, 25, 26, and 30.
About May 8 to 11: Entire family with New York friends on “a little excursion in the Jerseys,” visiting Newark, Passaic Falls, and Colonel Schuyler’s copper mines.
May 12 to about May 23: Benjamin and Deborah in Woodbridge; William and Sally in New York.
May 23 to June 4: Benjamin and William in New York. Sally returns to Woodbridge May 27, where she and Deborah apparently stay until about May 30 before returning to Philadelphia.
June 5 (Sunday morning): “At length we are going on board” the packet General Wall. Lord Loudoun is also on a sloop going to Sandy Hook to join Admiral Hardy on the Sutherland.
June 5 to June 20: The convoy, including the packets, anchored off Sandy Hook, uncertain about the location of the French fleet.
June 20: The convoy sails from Sandy Hook.
June 23: Loudoun writes to the Duke of Cumberland from “near the Nantucket Shoals,” probably sending the letter by the General Wall, which is soon detached from the convoy to sail direct to England, while Loudoun with other ships proceeds to Halifax.

 
My dear Child,
Trenton, April 5. 1757
We found the Roads much better than we expected, and got here well before Night. My kind Friend Mr. Griffitts’s Carriage appearing too weak in the Wheels, I have accepted Mr. Martin’s obliging Offer, and take his Carriage forward from this Place, and he will return to Town in Mr. Griffitts’s. About a Dozen of our Friends accompanied us quite hither, to see us out of the Province, and we spent a very agreable Evening together. I leave Home, and undertake this long Voyage more chearfully, as I can rely on your Prudence in the Management of my Affairs, and Education of my dear Child; and yet I cannot forbear once more recommending her to you with a Father’s tenderest Concern. My Love to all. If the Roads do not prove worse, we may be at Woodbridge to night. I believe I did not see Mr. Dunlap when I came away, so as to take leave of him; my Love to him. Billy presents his Duty, and Love to all. I am, Your affectionate Husband
B Franklin
Give my hearty Thanks to Mr. Griffitts.

 Addressed: To / Mrs Franklin / Philada.
